Scott, J.,
delivered the opinion of the court.
This was an action instituted by Dred Scott against Irone Emerson, the wife and administratrix of-Dr. John Emerson, to try his right to freedom. His claim is based upon the fact that his late master held him in servitude in the State of Illinois, and also in that territory ceded by I’rance to the United States, under the name of Louisiana, which lies north of 38 degrees 30 minutes, north latitude, not included within the limits of the State of Missouri.
It appears that his late master was a surgeon in the army of the United States, and during his continuance in the service, was stationed at' Rock Island, a military post in the State of Illinois, and at Fort Snelling, also a military post in the territory of the United States, above described, at both of which places S,cott was detained in servitude — at one- place, from the year 1834, until April or May, 1836; at the other from the period last mentioned, until the year 1838. The jury was instructed, in effect, that if such were the facts, they would find for Scott. He, accordingly, obtained a verdict.
The defendant moved for a new trial on the ground of misdirection by the court, which being denied to her, she sued out this writ of error.
Cases of this kind are not strangers in our courts. Persons have been frequently here adjudged to be entitled to their freedom, on the ground that their masters held them in slavery in territories or States in which that institution was prohibited. From the first case decided in our courts, it might be inferred that this result was brought about by a presumed assent of the master, from the fact of>| having voluntarily taken his slave to a place where the relation of master and slave did not exist. But subsequent cases base the right “to exact the forfeiture of emancipation,” as they term it, on the ground, it would seem, that it is the duty of the courts of this State to carry into effect the constitution and laws of other States and territories, regardless of the rights, the policy or the institutions of the people of this State. *583The State3 of this Union, although associated for some purposes of government, yet, in relation to their municipal concerns have always been regarded as foreign to each other. The law of descents of one State is not regarded in another, in the distribution of the estates of deceased persons. So of the law of wills, administrations, judicial proceedings, and all 'other matters of mere internal police. The courts of one State do not take judicial notice of the laws of other States. They, when it is necessary to be shown what they are, must be proved like other facts. So of the laws of the United States, enacted for the mere purpose of governing a territory. These laws have no force in the States of the Union, they are local, and relate to the municipal affairs of the territory. Their effect is confined within its limits, and beyond those limits they have no more effect, in any State, than the municipal laws of one State would have in any other State: State of Virginia acts; Cohen’s 6 Wheat. This doctrine is declared and maintained, not only with respect to nations strictly foreign to each'other, but also to the several States of this Union. Every State has the right of determining how far, in a spirit of comity, it will respect the laws of other States. Those laws have no intrinsic right to be enforced beyond the limits of the State for which they were enacted. The respect allowed them will depend altogether on their conformity to the policy of our institutions. No State is bound to carry into effect enactments conceived in a spirit hostile to that which pervades her own laws. In the Conflict of Laws, sec. 36, it is said: “but of the nature, and, extent and utility of this recognition of foreign laws, respecting the state and condition of persons, every nation must judge for itself, and certainly, is not bound to recognize them, when they would be prejudicial to their own interests. It is, in the strictest sense a matter of the comity of nations, and not of any absolute paramount obligation, superseding all discretion on the subject.” So in sec. 32, it is said, “it is difficult to conceive, upon what ground a claim can be vested, to give any municipal laws an extra territorial effect, when those laws are prejudicial to the rights of other nations or to those of their subjects; it would at once annihilate the sovereignty and equality of every nation, which should be called upon to recognize and enforce them, or compel it to desert its own proper interests and duty to its own subjects in tavor of strangers, who were regardless of both. A claim so naked of any principle or just authority to support it, is wholly inadmissible.”
Again, “the comity of nations is derived altogether from the voluntary consent of the state by which it is shown, and is inadmissible, when it is contrary to its known policy or prejudicial to its interests. *584In the silence of the positive rule, affirming or denying or restraining the operation of foreign laws, courts of justice presume the tacit adoption of them by their own government, unless they are repugnant to its policy or prejudicial to its interest.” sec. 38. it is a humiliating spectacle, to see the courts of a State confiscating the property of her own citizens by the command of a foreign law. If Scott is freed, by what means will it be effected, but by the constitution of the State of Illinois, or the territorial laws of the United States? Now, what principle requires the interference of this court? Are not those governments capable of enforcing their own laws; and if they are not, are we concerned that such laws should be enforced, and that, too, at the cost of our own citizens? — States, in which an absolute prohibition of slavery prevails, maintain that if a slave, witli the consent of his master, touch their soil he thereby becomes free. The prohibition in the act, commonly called the Missouri Compromise, is absolute. How is that to be interpreted That act prevails along our entire western boundary; if our courts take upon themselves the task of enforcing the laws of other States, it is nothing but reasonable that they should take them as they are understood where they are promulgated. If a slave passes our western boundary, by the order of his master, and goes into the territory subject to the Missouri Compromise, does he thereby become free? Most of the courts of this Union would say that he does, if his freedom is sought to be recovered under the laws of that territory. If ou.r courts undertake-the task of enforcing that act, should they not take it as most of the other States would? Some of our old cases say, that a hiring for two days would be a violation of the constitution of Illinois and entitle the slave to his freedom. If two days would do, why not one? Is there any difference in principle or morality between holding a slavé in a free territory two days more than one day? and if one day, why not six hours? The old cases say, the intent is nothing, the act is the thing.
Now are we prepared to say, that we shall suffer these laws to be enforced in our courts? On almost three sides the State of Missouri is surrounded by free soil. If one of our slaves touch that soil with his master’s assent, he becomes entitled to his freedom. Considering the numberless instances in which those living along an extreme frontier would have occasion to occupy their slaves beyond our boundary, how hard would it be if our courts should liberate all the slaves who should thus be employed. How unreasonable to ask it. If a master sends his slave to hunt his horses or cattle beyond the boundary, shall he thereby be liberated? But our courts, it is said, will not go so far. If not go the entire length, why go at all? The obligation to enforce to the proper *585degree, is as obligatory as to enforce to any degree. Slavery is introduced by a continuance in the territory for six hours as well as for twelve months, and so far as our laws are concerned, the offence is as great in the one case as in the other. Laws operate only within the territory of the State for which they are made, and by enforcing them here, we, contrary to all principle, give them an extraterritorial effect. Chancellor Kent says: “A statute, though not in the nature of a judicial proceeding, is, however, a record of the highest nature. But if a statute, though a matter of record, was to have the same effect in one State as in another, then one State would be dictating laws for another, and a fearful collision of jurisdiction would instantly follow. That construction is utterly inadmissible, while it is conceded to be a principle of public law, requisite for the safe intercourse and commerce of mankind, that acts, valid by the law of the State where they arise, are valid everywhere, it is at the same time, to be understood, that this principle relates only to civil acts founded on the volition of the parties, and not to such as proceed from the sovereign power. The force of the latter cannot be permitted to operate beyond the limits of the territory, without affecting the necessary independence of nations.” 2 Kent, 117, 8.
This language is used when speaking in reference to the legislation of other States of the Union. It is conceived, that there is no ground to presume or to impute any volition to Dr. Emerson, that his slave should have his freedom. He was ordered by superior authority to the posts where his slave was detained in servitude, and in obedience to that authority, he repaired to them with his servant, as he very naturally supposed he had a right to do. To construe this into an assent to his slave’s freedom would be doing violence to his acts. Nothing but a persuasion, that it is a duty to enforce the foreign law as though it was one of our own, could ever induce a court to put such a construction on his conduct. The present atitude of the parties to this suit is conclusive, as to an actual consent, and nothing but the foreign law or the aid derived from it, can raise an implied one. If the State of Missouri had prohibited slavery within her limits, and our courts were called upon to execute that law, some zeal might be tolerated in our efforts to execute it; but while slavery obtains here, there is no consideration which would warrant us in going such lengths against our own citizens, for having permitted their slaves to remain in the territory of a State where slavery is prohibited.
In States and Kingdoms in which slavery is the least countenanced, and where there is a constant struggle against its existence, it is admitted law, that if a slave accompanies his master to a country in which *586slavery is prohibited, and remains there a length of time, if during his continuance in such country there is no act of manumission decreed by its courts, and he afterwards returns to his master’s domicii, where. slavery prevails, he has no right to maintain a suit founded upon a claim of permanent freedom. This is the law of England, where it is said that her air is too pure for a slave to breathe in, and that no sooner does he touch her soil than his shackles fall from him. The ease of slave, Grace, 2 Haggard Adm’rl’ty Rep. 94. Story, in his conflict of laws, says, “it has been solemnly decided that the law of England abhors and will pot endure the existence of slavery within the nation, and consequently, so soon as a slave lands in England, he becomes ipso facto, a free man, and discharged from the state of servitude; and there is no doubt that the same principle pervades the common law of the nonslaveholding States in America: that is to say, foreign slaves would no longer be deemed such after their removal thither.” But he continues, £sit is a very different question how far the original state of slavery might re-attach upon the party, if he should return to the country by whose laws he was declared to be and was held as a slave:” .Sec. 95, 6. In the case of the commonwealth of Massachusetts vs. Ames, 18, Peck, Judge Shaw, although declining to give an express opinion upon this question, intimates .very clearly that if the slave returns to his former country where slavery obtains, his condition would not be changed. In the case of Graham vs. Strader, 5 Mon. 183, the court of Appeals in Kentucky held, that the owner of a slave, who resides in Kentucky, and who permits his slave to go to Ohio in charge of an agent for a temporary purpose, does not forfeit his right of property in such slave.
An attempt has been made to show, that the comity extended to the laws of other States, is a matter of discretion, to be determined by the courts of that State in which the laws are proposed to be enforced. If it is a matter of discretion, that discretion must be controlled by circumstances. / Times now are not as they were when the former decisions on this subject were made. Since then not only individuals hut States have been possessed with a dark and fell spirit in relation to slavery, whose gratification is sought in the pursuit of measures, whose inevitable consequence must be- the overthrow and destruction of our government. Under such circumstances it does not behoove the State of Missouri to show the least countenance to any measure which might gratify this spirit. She is willing to assume her full responsibility for the existence of slavery within her limits, t>o>- does she seek to share or divide it with others. Although we may, fir-ear own sakes, regret that the avarice and hard-heartedness of the progenitors of those who are *587now so sensitive on the subject, ever introduced the institution among us, yet we will not go to them to learn law, morality or religion on the subject.
As to the consequences of slavery, they are much more hurtful to the master than the slave. There is no comparison between the slave in the United States and the cruel, uncivilized negro in Africa. When the condition of our slaves is contrasted with the state of their miserable race in Africa; when their civilization, intelligence and instruction in religious truths are considered, and the means now employed to restore them to the country from which they have been torn, bearing with them the blessings of civilized life, we are almost persuaded, that the introduction of slavery amongst us was, in the providences of God, who makes the evil passions of men subservient to his own glory; a means of placing that unhappy race within the pale of civilized nations.
Judge Ryland concurring, the judgment will be reversed, and the cause remanded.